Case 1:20-cv-00261-JAO-WRP Document 1-2 Filed 06/05/20 Page 1 of 8   PageID #: 11




CHARLES H. BROWER, #1980-0
900 Fort Street, Suite 1210
                                                               Electronically Filed
Honolulu, HI 96813
Telephone: ( 808) 526-2688                                     FIRST CIRCUIT
Facsimile: ( 8 0 8) 52 6-0 307                                 1CCV-XX-XXXXXXX
                                                               06-NOV-2019
 MICHAEL P. HEALY, #4777-0                                     10:32 AM
 1188 Bishop Street, Suite 3304
 Honolulu, HI 96813
 Telephone: ( 808) 525-8584
 Facsimile: (808) 376-8695
 E-mail: honolululawyer@outlook.com

 Attorneys for Plaintiff
 Mary K. Wilson

               IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                              STATE OF HAWAII

 MARY K. WILSON,                    )    CIVIL NO.
                                    )    (Other Civil Action)
            Plaintiff,              )
                                    )    COMPLAINT; SUMMONS
      vs.                           )
                                    )
 HMS HOST CORPORATION,         )
 AUTOGRILL GROUP, INC., JOHN   )
 DOES 1-5, JANE DOES 1-5, DOE )
 CORPORATIONS 1-5, DOE         )
 PARTNERSHIPS 1-5, DOE NON-    )
 PROFIT ORGANIZATIONS 1-5, and)
 DOE GOVERNMENTAL AGENCIES 1-5,)
                                    )

________________   Defendants.      )
                                    )


                                 COMPLAINT

      COMES NOW,     Plaintiff MARY K.     WILSON,   by and    through   her
 attorneys Charles H. Brower and Michael P. Healy, and for causes of
 action against Defendants, alleges and avers as follows:




                                 Exhibit 1
Case 1:20-cv-00261-JAO-WRP Document 1-2 Filed 06/05/20 Page 2 of 8                       PageID #: 12



                                                 FACTS
          1.      Plaintiff MARY K. WILSON               (hereinafter "WILSON")           is and
 was at all times mentioned herein a resident of the City and County
 of Honolulu, State of Hawaii.
          2.     Defendant HMS HOST CORPORATION (hereinafter "HMS")                           is a
 foreign profit corporation incorporated in the State of Delaware

 with a        principal place of business                 in the City and County of
 Honolulu, State of Hawaii.

          3.   Defendant AUTOGRILL GROUP, INC., ( hereinafter "AUTOGRILL")
 is   a    foreign       profit        corporation      incorporated        in   the    State of
 Delaware with a principal place of business in the City and County
 of Honolulu, State of Hawaii.

          4.     The Defendants named in this Complaint under the names of
 JOHN      DOES     1-5,       JANE      DOES    1-5,     DOE     CORPORATIONS         1-5,     DOE
 PARTNERSHIPS           1-5,      DOE    NON-PROFIT       ORGANIZATIONS          1-5    and     DOE
 GOVERNMENTAL           AGENCIES        1-5     (hereinafter      "DOE      DEFENDANTS")        are
 persons, organizations or entities whose identities at the present
 time      are     unknown        to    Plaintiff       despite       the   exercise     of     due

 diligence.        They are sued in this Complaint under fictitious names .
 Investigation as to the true identities was conducted by Plaintiff.
 Investigation as to the identity of DOE DEFENDANTS continues and
 Plaintiff        is    informed        and believes       and    thereupon alleges           that
 direct or indirect conduct of these other Defendants, presently
 unknown to Plaintiff, was or may have been a proximate cause of the
 incident complained of and/or the damage or loss thereby sustained
 by Plaintiff as a result of which all Defendants, unidentified and
 identified,           may   be    legally,      jointly,       and    severally       liable    to

                                                   2
Case 1:20-cv-00261-JAO-WRP Document 1-2 Filed 06/05/20 Page 3 of 8           PageID #: 13



 Plaintiff for the said losses sustained, inasmuch as the conduct o f
 each Defendant may        have coincided and/or concurred with that o f
 each and every other Defendant, named or unnamed.
       5.     Plaintiff was hired by named Defendants on March 27, 2019,
 as a Barista.
       6.     The last incident of discrimination by Defendants was on
 July 7, 2019.
       7.      Plaintiff   filed    a    Charge    of   Discrimination with      the
 Hawai ' i Civil Rights Commission (HCRC) which was assigned FEPA No.
 20764.
       8.     On August 7, 2019, the HCRC issued a Notice of Dismissal
 and Right to Sue letter.           Therefore Plaintiff has exhausted her
 administrative remedies.
       9.       The   Charge   of   Discrimination         to   the   HCRC   alleged
 discrimination due to race             (White),   color    (pale skin),     and sex
 (female) .

      10. Plaintiff alleges the following facts in support of her
 claims herein:
      A.       Plaintiff was hired by named Defendants on March 27,
               2019, as a Barista.
      B.       During   Plaintiff's      employment     with    named   Defendants,
               Plaintiff was subjected to continuous physical assault
               and hostile communications and actions by her non-White,
               darker skinned co-workers which included supervisors and
               management p e rsonn e l.
      C.       Plaintiff has been harassed with false                 and unfounded
               accusations about        her work p e rformance ,      a nd has been

                                           3
Case 1:20-cv-00261-JAO-WRP Document 1-2 Filed 06/05/20 Page 4 of 8       PageID #: 14



            intentionally stomped on her feet, punched and hit on her

            back, arm, shoulder and leg, causing Plaintiff physical

            injury.

      D.    The last incident occurred on July 7, 2019, when one of

            Plaintiff's co-workers named Deseryn physically assaulted

            Plaintiff after Plaintiff objected to her speaking to

            Plaintiff in a disrespectful manner.

      E.    Subsequently, Defendants management took away Plaintiff's

            I.D. Badge and sent Plaintiff home from work.

      F.    Plaintiff is aware that Deseryn was allowed to complete

            her 8 hour work shift.

      G.    Plaintiff's co-workers have not been treated in the same

            discriminatory manner as Plaintiff.

      H.    Plaintiff     was   fully       qualified   to   perform    the   job
            functions of being a Barista.

      I.    If not for Plaintiff's race and skin color,                Plaintiff

            would not have been subjected to discrimination by named

            Defendants.

                                   COUNT I

                    VIOLATION OF DISCRIMINATION LAWS
      11.   Plaintiff repeats and re-alleges all prior allegations as
 if fully set forth herein.

      12.   The actions of Defendant's agents and employees were in
 violation of Hawaii Revised Statutes§ 378-2 and 378-2(2) in that

 Plaintiff was terminated,      and suffered discrimination in terms,

 conditions, and privileges of her employment due to her race and
 color.


                                        4
Case 1:20-cv-00261-JAO-WRP Document 1-2 Filed 06/05/20 Page 5 of 8                    PageID #: 15



       13.         The     aforesaid      acts       and/or    conduct     of      Defendants
 constitute discrimination as they were acts and/or failure to act
 by Defendants and its employees in direct violation of Hawaii
 Revised Statutes§ 378-2 and 378-2(2).
       14.    Plaintiff has suffered, as a direct and proximate result
 of the aforesaid conduct, damages by way of loss of earnings and
 earning capacity, loss of fringe and pension benefits, and other
 benefits due her.
       15.   As a further direct and proximate result of said unlawful
 conduct, Plaintiff has suffered the indignity of harassment, the
 invasion     of     her    right    to    be        free   from    unlawful       employment
 practices, and great humiliation, which is manifest in emotional
 distress.
       16.   As a further direct and proximate result of said unlawful
 employment        practices,       Plaintiff         has   suffered      mental    anguish,
 outrage,    depression,        severe     anxiety          about   her   future     and   her
 ability to support herself, harm to her employability and earning
 capacity as well as loss              of a          career advancement opportunity,
 painful embarrassment among her friends, disruption of her personal
 life, and loss of enjoyment of the ordinary pleasures of everyday
 life for which she is entitled to an award of general damages.
                                          COUNT II
                              HOSTILE WORK ENVIRONMENT
       17.    Plaintiff repeats and realleges all prior allegations
 as if set further fully herein.
       18.    Plaintiff alleges that the acts alleged herein created
 a hostile work environment based upon discrimination for which

                                                 5
Case 1:20-cv-00261-JAO-WRP Document 1-2 Filed 06/05/20 Page 6 of 8   PageID #: 16



 she is entitled to an award of all damages to which she is
 entitled in an amount to be proven at trial.
                               COUNT III

                              RETALIATION
      19.   Plaintiff repeats and re-alleges all prior allegations
 as if fully set forth herein.

      20.   The actions of Defendant's agents and employees in
 terminating Plaintiff or otherwise discriminating against her
 because she opposed the discrimination alleged herein in
 violation of Hawaii Revised Statutes§ 378-2(2) for which
 Plaintiff is entitled to an award of damages to be proven at
 trial.

      21.   Plaintiff alleges the actions of Defendants were
malicious and intentional discrimination for which an award of
 punitive damages is appropriate.

      WHEREFORE, upon a hearing hereof Plaintiff prays that
 judgment be entered on all Counts:

      A.    For reinstatement to her position with named Defendants
            with all benefits; and

      B.    For all damages to which Plaintiff is entitled,
            including general damages and other damages to be
            proven at trial; and

      C.    For special damages, including back pay, front pay and
            other expenses; and
      D.    For punitive damages; and
      E.    For attorney's fees, costs, and interest, including
            prejudgment interest; and

                                      6
Case 1:20-cv-00261-JAO-WRP Document 1-2 Filed 06/05/20 Page 7 of 8   PageID #: 17



       F.   For such other and further relief as is appropriate.
      The total amount of damages prayed for exceeds the minimum
 jurisdictional limits of this Court.
       DATED:   Honolulu, Hawaii, November 6, 2019.




                                     Isl Charles H. Brower
                                    CHARLES H. BROWER
                                    MICHAEL P. HEALY
                                    Attorneys for Plaintiff
                                    Mary K. Wilson




                                      7
Case 1:20-cv-00261-JAO-WRP Document 1-2 Filed 06/05/20 Page 8 of 8   PageID #: 18




                IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                              STATE OF HAWAII

 MARY K. WILSON,                     )    CIVIL NO.
                                     )    (Other Civil Action)
            Plaintiff,               )
                                     )    SUMMONS
      vs.                            )
                                     )
 HMS HOST CORPORATION,         )
 AUTOGRILL GROUP, INC., JOHN   )
 DOES 1-5, JANE DOES 1-5, DOE )
 CORPORATIONS 1-5, DOE         )
 PARTNERSHIPS 1-5, DOE NON-    )
 PROFIT ORGANIZATIONS 1-5, and)
 DOE GOVERNMENTAL AGENCIES 1-5,)
                                     )

________________   Defendants.       )
                                     )


                                  SUMMONS

 TO THE DEFENDANTS:

      You are hereby summoned and required to file with the Court
 and to serve upon plaintiff's attorneys, whose addresses are
 stated above, an answer to the complaint which is attached.            This
 action must be taken within twenty (20) days after service of
 this summons upon you, exclusive of the day of service.
       If you fail to make your answer within the twenty (20) day
 time limit, judgment by default will be taken against you for the
 relief demanded in the complaint.
 THIS SUMMONS SHALL NOT BE PERSONALLY DELIVERED BETWEEN 10:00 P.M.
 AND 6:00 A.M. ON PREMISES NOT OPEN TO THE PUBLIC, UNLESS A JUDGE
 OF THE DISTRICT OR CIRCUIT COURTS PERMITS, IN WRITING ON THE
 SUMMONS, PERSONAL DELIVERY DURING THOSE HOURS.
 FAILURE TO OBEY THE SUMMONS MAY RESULT IN AN ENTRY OF A DEFAULT
 AND DEFAULT JUDGMENT AGAINST THE PERSON SUMMONED.

       DATED:    Honolulu, Hawaii,



                                     CLERK OF THE COURT
